Title: James Madison to Bernard Peyton, 10 June 1833
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir:
                            
                            
                                
                                    
                                
                                June 10 1833
                            
                        
                        It is so long since the date of your letter informing me that you should in a few days make sale of my Tobo.
                            and would immediately give me an account of it, without my hearing from you, that I suspect a letter must have miscarried.
                            In that case, be so obliging as to forward a duplicate. Taking for granted that the Tobo. would have been sold I draw on
                            you for ninety dollars in favor of Mr. Ballard.The prolonged continuance of rainy weather has prevented a preparation of the remaining Hhds for the
                                Warehouse. They can not therefore be on the way, for some time. The weather has been favorable to the planters
                                in pitching their new Crops where their hills and plants were ready It has been bad for the Corn fields, wch.
                                could not be cultivated. And the Scab is making sad havock in the Wheat, which had previously suffered from the
                                fly & drought, and can only be saved from the rust by dry & cool weather. The Crop must
                                be a very short one in this quarter, and probably almost a failure. In other respects the damage from
                                the rain has been less here than elsewhere. The floods have spared the Mills, and have but slightly & in a
                                few cases overflowed the river flats. With friendly salutations
                        
                            
                                
                            
                        
                    